                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                       Petitioner,                                8:20CV81

          vs.
                                                                   ORDER
DON WHITMIRE,

                       Respondent.

MARVEL JONES,

                       Petitioner,                               8:20CV275

          vs.
                                                                   ORDER
DON WHITMIRE,

                       Respondent.


      This matter is before the court on Petitioner’s Objection to Respondent’s
Motion for Extension of Time to file his Answer and Brief. (Filing 36, Case No.
8:20CV81; Filing 37, Case No. 8:20CV275.) The court granted Respondent’s
Motion for Extension of Time (filing 30)1 on May 19, 2021, and Respondent filed
his Answer (filing 33) and Brief in Support (filing 34) that same day. Accordingly,

      IT IS ORDERED that:

      1.   Petitioner’s Objection (filing 36, Case No. 8:20CV81; filing 37, Case
No. 8:20CV275) is denied as moot.


      1
          Citations to the record are to the lead case, 8:20CV81, unless otherwise noted.
      2.     Petitioner is advised that his brief in response to Respondent’s Answer
and Brief in Support is due on June 18, 2021.

      Dated this 24th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
